DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20160340006 in view of Bos et al. US 20200372814.
Regarding claim 1, Tang teaches A system for rescue support, comprising: a fleet of unmanned aerial vehicles for deployment within a geographic region, the unmanned aerial vehicles being configured to receive distress signals transmitted by transponder devices worn or carried by individuals in the geographic region subsequent to a large-scale emergency situation (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0116]-[0018]; figures 1-5;  One or more drones are flown over the beach or the water area where the swimmers are. Each drone is responsible for a relatively fixed area of the water surface to monitor. Each drone is either stationary in midair or in circular motion. The camera on a drone takes real time videos or pictures of the water surface below. The microphone picks up acoustic signals. In one embodiment, the swimmer has a portable emergency notification device. The notification device has a wireless transmitter for sending wireless signals to notify the UAV. In some embodiments, the wireless signals comprise GPS geo-coordinate information for identifying the location of the swimmer. The UAV's onboard communication sensor is able to pick up the signals containing GPS information from the notification device directly or indirectly (par. 23). FIG. 4 depicts the flowchart of monitoring and rescuing when a swimmer wears the portable emergency notification device. When a SID feels in distress, he would press a button on his wearable emergency notification device, which sends wireless signals either to a drone, or to a command center, or both. After the emergency signal is received in 402, the drone got the notification with the geo-coordinates of the SID's location. The drone is equipped with its own GPS receiver as shown in 105 in FIG. 1. It compares the relative bearing between its own location and the SID's location and deduces the route getting there in step 404. Once the drone is above the SID, it releases the floatation device for rescuing the SID in step 406 (par. 116).).
Tang does not explicitly teaches and a computer system configured to: process the distress signals to obtain detection data for the individuals, the detection data comprising a location of a respective transponder device among the transponder devices and a health status of a respective individual among the individuals, and generate, based on the location and health status, a prioritization chart for the geographic region, the prioritization chart being indicative of one or more sub-regions to be prioritized for a rescue operation.
Bos et al. teach and a computer system configured to: process the distress signals to obtain detection data for the individuals, the detection data comprising a location of a respective transponder device among the transponder devices and a health status of a respective individual among the individuals, and generate, based on the location and health status, a prioritization chart for the geographic region, the prioritization chart being indicative of one or more sub-regions to be prioritized for a rescue operation (Bos et al. US 20200372814 paragraph [0205]-[0209]; figures 1-9; The drone system according to the invention could easily be programmed for victim rescue missions after, for example, a flood or an earthquake (par. 205). The sending of a message, for example of SMS type, to detect the responses of smartphones and to detect the positions of the victims with notably an acknowledgment of receipt message or a return message comprising data on the health condition of individuals (par. 207). The exploitation of pinpointing data to display a map for visualising the positions of the victims, this map being able to be used later by rescue teams on the ground, notably by indicating priority victims or the different probabilities of finding survivors according to the detected environment (par. 208). According to the cited passages and figures, the system obviously received the health data of the victims and pinpointing data to display a map for locate the positions of the victims and indicate the priority victims for the rescue teams to locate the victims.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Bos et al. by comprising the teaching of Bos et al. into the system of Tang.  The motivation to combine these arts is to provide a pinpointing data to display a map for visualizing the positions of the victims and indicating priority victims from Bos et al. reference into Tang reference so the rescue teams on the ground can easily locate the priority victims. 
Regarding claim 2, the combination of Tang and Bos et al. disclose the system of claim 1, wherein the distress signals comprise physiological data from one or more sensors in or associated with the respective transponder, and wherein the computer system is configured to: determine the health status of the respective individual as a function of the physiological data (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0116]-[0018]; [0127]-[0129]; figures 1-5 and 9; In addition, sensors that measure the wearer's biometric information could be used. Information such as the user's heart rate, blood oxygen level, breathing pattern, and other vital signs could be used for determining whether the user is under stress. Using these types of patterns and user's physical vital sign information, the CPU 916 is able to determine whether or not the wearer is in drowning danger. If the CPU 916 determines that the wearer is in drowning danger, a ‘SOS’ notification and GPS information would be sent via the communication module 920 (par. 129). According to the cited passages and figures, heart rate, blood oxygen level, breathing pattern and other vital signs mention above can be treat as physiological data for determine the health status of a person.).  
Regarding claim 3, the combination of Tang and Bos et al. disclose the system of claim 1, wherein the computer system is further configured to: determine a grouping of the detection data as a function of at least the location of the respective transponder device, wherein the prioritization chart is generated based on the grouping (Bos et al. US 20200372814 paragraph [0205]-[0209]; figures 1-9; The drone system according to the invention could easily be programmed for victim rescue missions after, for example, a flood or an earthquake (par. 205). The sending of a message, for example of SMS type, to detect the responses of smartphones and to detect the positions of the victims with notably an acknowledgment of receipt message or a return message comprising data on the health condition of individuals (par. 207). The exploitation of pinpointing data to display a map for visualising the positions of the victims, this map being able to be used later by rescue teams on the ground, notably by indicating priority victims or the different probabilities of finding survivors according to the detected environment (par. 208). According to the cited passages and figures, the system obviously received the health data of the victims and pinpointing data to display a map for locate the positions of the victims and indicate the priority victims for the rescue teams to locate.).  
Regarding claim 6, the combination of Tang and Bos et al. disclose the system of claim 1, wherein the computer system, when processing the distress signals, is configured to: extract an identifier in a respective distress signal among the distress signals and determine the location and the health status for each unique identifier (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0112]; [0116]-[0018]; [0127]-[0129]; figures 1-5 and 9;  One or more drones are flown over the beach or the water area where the swimmers are. Each drone is responsible for a relatively fixed area of the water surface to monitor. Each drone is either stationary in midair or in circular motion. The camera on a drone takes real time videos or pictures of the water surface below. The microphone picks up acoustic signals. In one embodiment, the swimmer has a portable emergency notification device. The notification device has a wireless transmitter for sending wireless signals to notify the UAV. In some embodiments, the wireless signals comprise GPS geo-coordinate information for identifying the location of the swimmer. The UAV's onboard communication sensor is able to pick up the signals containing GPS information from the notification device directly or indirectly (par. 23). FIG. 4 depicts the flowchart of monitoring and rescuing when a swimmer wears the portable emergency notification device. When a SID feels in distress, he would press a button on his wearable emergency notification device, which sends wireless signals either to a drone, or to a command center, or both. After the emergency signal is received in 402, the drone got the notification with the geo-coordinates of the SID's location. The drone is equipped with its own GPS receiver as shown in 105 in FIG. 1. It compares the relative bearing between its own location and the SID's location and deduces the route getting there in step 404. Once the drone is above the SID, it releases the floatation device for rescuing the SID in step 406 (par. 116). In addition, sensors that measure the wearer's biometric information could be used. Information such as the user's heart rate, blood oxygen level, breathing pattern, and other vital signs could be used for determining whether the user is under stress. Using these types of patterns and user's physical vital sign information, the CPU 916 is able to determine whether or not the wearer is in drowning danger. If the CPU 916 determines that the wearer is in drowning danger, a ‘SOS’ notification and GPS information would be sent via the communication module 920 (par. 129). According to the cited passages and figures, examiner interpreted each of wearable emergency notification device show in the figures 1 and 9 has a unique identifier to communicate with the drone therefore, the drone can easily locate the user corresponding signal location receive from the wearer device.).  
Regarding claim 7, the combination of Tang and Bos et al. disclose the system of claim 1, wherein the computer system is configured to: indicate locations of individuals or ensembles of individuals in the prioritization chart (Bos et al. US 20200372814 paragraph [0205]-[0209]; figures 1-9; The drone system according to the invention could easily be programmed for victim rescue missions after, for example, a flood or an earthquake (par. 205). The sending of a message, for example of SMS type, to detect the responses of smartphones and to detect the positions of the victims with notably an acknowledgment of receipt message or a return message comprising data on the health condition of individuals (par. 207). The exploitation of pinpointing data to display a map for visualising the positions of the victims, this map being able to be used later by rescue teams on the ground, notably by indicating priority victims or the different probabilities of finding survivors according to the detected environment (par. 208). According to the cited passages and figures, the system obviously received the health data of the victims and pinpointing data to display a map for locate the positions of the victims and indicate the priority victims for the rescue teams to locate the victims.).  
Regarding claim 9, the combination of Tang and Bos et al. disclose the system of claim 1, wherein the computer system is configured to: indicate, in the prioritization chart, a location of one or more rescue teams in relation to the geographic region (Bos et al. US 20200372814 paragraph [0205]-[0209]; figures 1-9; The drone system according to the invention could easily be programmed for victim rescue missions after, for example, a flood or an earthquake (par. 205). The sending of a message, for example of SMS type, to detect the responses of smartphones and to detect the positions of the victims with notably an acknowledgment of receipt message or a return message comprising data on the health condition of individuals (par. 207). The exploitation of pinpointing data to display a map for visualising the positions of the victims, this map being able to be used later by rescue teams on the ground, notably by indicating priority victims or the different probabilities of finding survivors according to the detected environment (par. 208). According to the cited passages and figures, the system obviously received the health data of the victims and pinpointing data to display a map for locate the positions of the victims and indicate the priority victims for the rescue teams on the ground to locate the victims.).  

Regarding claim 11, the combination of Tang and Bos et al. disclose the system of claim 1, wherein the unmanned aerial vehicles comprise one or more environmental sensors for generating environment data representative of surroundings of the fleet of unmanned aerial vehicles (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0076]; [0116]-[0018]; figures 1-9; Further, In some embodiments, a drone is typically equipped with camera and optionally a microphone, a GPS receiver, and other types of sensors that can feed information about the environment to the drone or remotely to a human or a server (par. 76).), wherein the computer system is further configured to: generate the prioritization chart based on the environment data (Djiofack US 20190164019 paragraph [0004]-[0016]; figures 1-6; The subject matter of the present disclosure is related to systems and techniques for gathering information on the health of one or more individuals trapped in an accident to provide actionable information to a first responder system. The techniques may use ultrasound, camera images, GPS locational data, and machine learning algorithms to provide the actionable information to the first responder system….. In response to detecting injuries of the individuals trapped in the accident, the systems may transmit a notification to a first responder system and other individuals that may know the injured individual indicating the individual is trapped and injured. The benefit of providing the indication of the injured individual is such that other individuals related to the injured individual can be aware of the status of the injured individual in the case of an emergency, such as a fire, earthquake, or flood, to name a few examples…….The one or more steps may include pinpointing the location of the injured individual at a facility that has toppled due to a natural disaster when finding the injured individual is next to impossible with the human eye alone, notifying one or more other individuals of the injured individual's status and location, and determining the injury of the injured individual in an efficient manner to provide the correct care (par. 4).  In some implementations, the techniques may utilize a set of sensors including a camera (or an array of cameras), a Global Positioning System (GPS) device, and an ultrasound transducer. Each of the sensors may be co-located and mounted on one unit, such as a plane or drone…….In some implementations, the backend is responsible for aggregating the various types of data into an aggregated map that incorporates all usable information provided by the camera, the GPS device, and the ultrasound transducer. The backend may provide the aggregated map to a first responder system such that the first responder system can identify and prioritize providing actionable rescue teams for the identified individuals (par. 6).).  
Regarding claim 13, the combination of Tang and Bos et al. disclose the system of claim 11, wherein the environment data comprises one or more images, wherein the computer system is further configured to: process the one or more images to determine an infrastructure status within the geographic region (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0043]-[0049]; [0076]; [0116]-[0018]; figures 1-9; An embodiment of the disclosed invention uses drones, or flying robots, or unmanned aerial vehicle (UAV) carrying video projection equipment, audio equipment, communication module, and fly control module to project video images or a still image onto natural or man made surfaces for people to view (par. 43). The images of the video are projected onto man made or natural surfaces such as building surfaces and ground (par. 46).).  
Regarding claim 16, the combination of Tang and Bos et al. disclose the system of claim I, wherein the distress signals comprise at least one of a distance and a direction from a respective unmanned aerial vehicle to the respective transponder device, wherein the computer system is configured to: generate the location of the respective transponder device as a function of a current position of the respective unmanned aerial vehicle and said at least one of a distance and a direction (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0043]-[0049]; [0076]; [0116]-[0118]; [0144]-[0145]; [0182]; figures 1-9; The SSDs and PD are coordinated for synchronized motions in midair. The screen could be turned, moved, or in other types of motions as a result of the motions of SSDs. Likewise the PD moves to project images from different angle, height, distance to a surface. The motions create sophisticated viewing effect on the surface. In some embodiments, the movements of the drones are from the flight command sent from a command center, while in some other embodiments, the movements are from the drones' onboard software. In some embodiments, the drones are equipped with GPS location devices that allow them to know the current position as well as future expected positions. In some other embodiments, the drones know their relative positions with each other as a group by wireless communication and algorithms (par. 48). According to the cited passages and figures, the drone comprises the GPS location device for determined the drone current location and the future expected position. Also, the drone can determine the relative position to the wireless communication. Examiner interpreted) the distance and direction can determine by relative position.).  
Regarding claim 17, the combination of Tang and Bos et al. disclose the system of claim 1, further comprising the transponder devices which are configured to be worn or carried by the individuals and operable to transmit the distress signals, the transponder devices being further operable to measure one or more physiological parameters of the individuals and include the thus-measured one or more physiological parameter in the distress signals (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0116]-[0018]; [0127]-[0129]; figures 1-5 and 9; In addition, sensors that measure the wearer's biometric information could be used. Information such as the user's heart rate, blood oxygen level, breathing pattern, and other vital signs could be used for determining whether the user is under stress. Using these types of patterns and user's physical vital sign information, the CPU 916 is able to determine whether or not the wearer is in drowning danger. If the CPU 916 determines that the wearer is in drowning danger, a ‘SOS’ notification and GPS information would be sent via the communication module 920 (par. 129). According to the cited passages and figures, heart rate, blood oxygen level, breathing pattern and other vital signs mention above can be treat as physiological data for determine the health status of a person.).  

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20160340006 in view of Bos et al. US 20200372814 and further in view of Djiofack US 20190164019.
Regarding claim 4, the combination of Tang and Bos et al. teach all the limitation in the claim 1.
The combination of Tang and Bos et al. do not explicitly teach the system of claim 3, wherein the computer system is configured to: identify, based on the health status the respective individual, selected individuals among the individuals in the geographic region, and determine the grouping for the selected individuals.
Djiofack teaches The system of claim 3, wherein the computer system is configured to: identify, based on the health status the respective individual, selected individuals among the individuals in the geographic region, and determine the grouping for the selected individuals (Djiofack US 20190164019 paragraph [0004]-[0016]; [0040]-[0045]; figures 1-6; The injuries may include one or more broken bones, external bleeding, and burn marks, to name a few examples. The indication output by the remote processing unit 136 may include an image from the ultrasound data including the detected individual and a tagged description of the injury. The remote processing engine provides the image and the tagged description of the injury to a severity indicator. The severity indicator tags the input with a number indicating the severity of the individual's health in the attached image. For example, as illustrated in FIG. 1, the control unit server 104 may provide sensor data 135 of two detected individuals in residential facility 102, user 118 and user 124. The remote processing engine of the remote processing unit 136 may produce a severity indication of zero, corresponding to one or more images from the ultrasound data of user 118. The severity indication of zero indicates that user 118 has no injury or appears to have no injury. Likewise, the remote processing engine may produce a severity indication of ten, corresponding to one or more images from the ultrasound data of user 124, indicating a severe injury. The remote processing engine may detect that user 124 has broken his arm, as illustrated by the images in the ultrasound data (par. 45).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Bos et al. with Djiofack by comprising the teaching of Djiofack into the system of Tang and Bos et al..  The motivation to combine these arts is to detect the injury individual among another individual from Djiofack reference into Tang and Bos et al. reference so the rescue teams can easily provide priority to the injury individual for prevent further severe damage.
Regarding claim 12, the combination of Tang, Bos et al. and Djiofack disclose the system of claim 11, wherein the computer system is further configured to: determine the one or more sub-regions as a function of the environment data (Djiofack US 20190164019 paragraph [0004]-[0016]; figures 1-6; The subject matter of the present disclosure is related to systems and techniques for gathering information on the health of one or more individuals trapped in an accident to provide actionable information to a first responder system. The techniques may use ultrasound, camera images, GPS locational data, and machine learning algorithms to provide the actionable information to the first responder system….. In response to detecting injuries of the individuals trapped in the accident, the systems may transmit a notification to a first responder system and other individuals that may know the injured individual indicating the individual is trapped and injured. The benefit of providing the indication of the injured individual is such that other individuals related to the injured individual can be aware of the status of the injured individual in the case of an emergency, such as a fire, earthquake, or flood, to name a few examples…….The one or more steps may include pinpointing the location of the injured individual at a facility that has toppled due to a natural disaster when finding the injured individual is next to impossible with the human eye alone, notifying one or more other individuals of the injured individual's status and location, and determining the injury of the injured individual in an efficient manner to provide the correct care (par. 4).  In some implementations, the techniques may utilize a set of sensors including a camera (or an array of cameras), a Global Positioning System (GPS) device, and an ultrasound transducer. Each of the sensors may be co-located and mounted on one unit, such as a plane or drone…….In some implementations, the backend is responsible for aggregating the various types of data into an aggregated map that incorporates all usable information provided by the camera, the GPS device, and the ultrasound transducer. The backend may provide the aggregated map to a first responder system such that the first responder system can identify and prioritize providing actionable rescue teams for the identified individuals (par. 6).  According to the cited passages and figures, the system above clearly can pinpoint the location at a facility and examiner interpreted that location can be treat at sub-region at the facility region.).  
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20160340006 in view of Bos et al. US 20200372814 and further in view of Rakshit et al. US 20200380404.
Regarding claim 5, the combination of Tang and Bos et al. teach all the limitation in the claim 3.
The combination of Tang and Bos et al. do not explicitly teach the system of claim 3, wherein the grouping results in a plurality of groups of individuals, wherein the computer system is configured to determine a density of individuals in a respective group among the plurality of groups, wherein the one or more sub-regions comprises one or more groups with the highest density of individuals among the plurality of groups.
Rakshit et al. teach the system of claim 3, wherein the grouping results in a plurality of groups of individuals, wherein the computer system is configured to determine a density of individuals in a respective group among the plurality of groups, wherein the one or more sub-regions comprises one or more groups with the highest density of individuals among the plurality of groups  (Rakshit et al. US 20200380404 paragraph [0012]-[0013]; [0020]; [0033]-[0038]; [0043]; [0053]-[0055]; figures 1-5; For sections that may not overlap, the section will be counted and blocked or identified as seen or captured. For example, if a disaster site has 3 mapped subsections of various sizes and the first subsection contains 7 total injuries and 2 of the 7 injuries are rated as severe, the second subsection contains 3 injures and the third subsection contains 1 severe injury. Based on the size of the disaster site and the size of the seen subsections, there is a total of 3 severe injuries, 11 total injuries and only 27% of the disaster site has been mapped. The injury numbers may change as the predictive support program tracks more people as data is gathered (par. 38). Predictions and real-time data may also be used to prioritize a rescue and treatment process for an injured individual or provide a priority-based list to first responders and emergency personnel relating to treating injured individuals based on severity. Real-time data may be used to map out a disaster site area, to obtain an accurate count of injured individuals without duplicated counting, evaluate the severity of the injuries and to prioritize the evacuation of individuals at the site (par. 55). According to the cited passages and figures, the system clearly shows the firs sub-section have a highest number of individuals injure compare to another sub-section.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Bos et al. with Rakshit et al. by comprising the teaching of Rakshit et al. into the system of Tang and Bos et al..  The motivation to combine these arts is to provide a different count of injure individuals among various sub-section from Rakshit et al. reference into Tang and Bos et al. reference so the rescue teams can give the priority to the group that have the highest count injury individuals to save more life.
Regarding claim 8, the combination of Tang, Bos et al. and Rakshit et al. disclose the system of claim 1, wherein the computer system is configured to: generate, based on the detection data, a count of living individuals in said one or more sub- regions, and include the count in the prioritization chart (Rakshit et al. US 20200380404 paragraph [0012]-[0013]; [0020]; [0033]-[0038]; [0043]; [0053]-[0055]; figures 1-5; For sections that may not overlap, the section will be counted and blocked or identified as seen or captured. For example, if a disaster site has 3 mapped subsections of various sizes and the first subsection contains 7 total injuries and 2 of the 7 injuries are rated as severe, the second subsection contains 3 injures and the third subsection contains 1 severe injury. Based on the size of the disaster site and the size of the seen subsections, there is a total of 3 severe injuries, 11 total injuries and only 27% of the disaster site has been mapped. The injury numbers may change as the predictive support program tracks more people as data is gathered (par. 38). Predictions and real-time data may also be used to prioritize a rescue and treatment process for an injured individual or provide a priority-based list to first responders and emergency personnel relating to treating injured individuals based on severity. Real-time data may be used to map out a disaster site area, to obtain an accurate count of injured individuals without duplicated counting, evaluate the severity of the injuries and to prioritize the evacuation of individuals at the site (par. 55).).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20160340006 in view of Bos et al. US 20200372814 and further in view of Johnson US 20160284038.
Regarding claim 10, the combination of Tang and Bos et al. teach all the limitation in the claim 1.
The combination of Tang and Bos et al. do not explicitly teach the system of claim 1, wherein the computer system is further configured to: receive rescue status data indicative of locations visited by one or more operative rescue teams, and indicate the locations visited on the prioritization chart.
Johnson teaches the system of claim 1, wherein the computer system is further configured to: receive rescue status data indicative of locations visited by one or more operative rescue teams, and indicate the locations visited on the prioritization chart (Johnson US 20160284038 abstract; paragraph [0058]-[0059]; [0065]-[0066]; [0069]-[0070]; [0081]-[0082]; figures 1-4; In some examples, the central server can provide guidance to the emergency responders in responding to the disaster. For instance, the central server can provide directions to a shelter, e.g., based on real time information about road closures. The central server can plot an itinerary that enables an emergency responder to efficiently visit multiple shelters. The central server can assign a responder to visit a particular shelter, e.g., based on the responder's location relative to the shelter, the responder's expertise, or medical equipment available to the shelter (par. 59). In some examples, an emergency responder 102 can provide information about the status of a shelter 106 visited by the emergency responder 102 during the emergency situation. For example, the emergency responder 102, upon visiting the shelter 106, can report that the people 104 at the shelter are in stable condition (par. 70). In the example of FIG. 1B, the central server 100 uses the shelter registry and the updated information provided by people in the shelters to instruct the emergency responders 102 in responding to the emergency situation. For instance, based on information in the shelter registry, updated information provided by people in the shelters, or both, the central server 100 determines that shelters 106a and 106c are high priority for emergency assistance. Based on information about each of the high priority shelters 106a, 106c and based on information about the emergency responders 102 and their locations, the central server 100 determines a highest priority shelter for each emergency responder 102a-c and a route for each emergency responder 102a-c to move from his/her current location to the corresponding highest priority shelter (par. 81). According to the cited passages and figures, examiner interpreted the central server assigned the highest priority shelter relative to the location of the responder to response to the scene. After responder visited the emergency scene, the responder provided a report to the server regarding the status and condition of the shelter.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Bos et al. with Johnson by comprising the teaching of Johnson into the system of Tang and Bos et al..  The motivation to combine these arts is to provide the information for responder to plan efficient route to each of the assigned shelter from Johnson reference into Tang and Bos et al. reference so the responder could provide rescue service in the timely manner and reported the update status and condition of the rescue shelter to the server.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20160340006 in view of Bos et al. US 20200372814 and further in view of Raptopoulos et al. US 20170129603.
Regarding claim 15, the combination of Tang and Bos et al. teach all the limitation in the claim 1.
The combination of Tang and Bos et al. do not explicitly teach the system of claim 1, wherein the computer system is further configured to: provide, via the prioritization chart, access to a controller of an unmanned aerial vehicle in the fleet of unmanned aerial vehicles.
Raptopoulos et al. teach the system of claim 1, wherein the computer system is further configured to: provide, via the prioritization chart, access to a controller of an unmanned aerial vehicle in the fleet of unmanned aerial vehicles (Raptopoulos et al. US 20170129603 paragraph [0168]-[0169]; figures 1-5; Referring to FIG. 5P, after receiving the flight route or the indication that the flight route has been transmitted to the UAV, the user's portable electronic device can display one or more messages (e.g., “Ready For Takeoff” and “M1-Brian is ready to transport your 2 items”) on user interfaces 560 to confirm that the particular UAV (e.g., UAV named M1-Brian) is ready to takeoff. Further, user interface 560 can also provide a control switch to allow the user to initiate the flight of the UAV. For example, as illustrated in FIG. 5P, user interface 560 provides a control switch for turning on the propellers of the UAV. In response to receiving the user input to turn on the propellers, the portable electronic device can communicate with directly or indirectly (e.g., through a UAV service) with the UAV to turn on the propellers of the UAV. In some embodiments, the portable electronic device can also display other information on user interface 560. Such information may include the flight destination location (e.g., Miami Children's Hospital), the flight route identification (e.g., MCH-45AD3), contents information of the payload (e.g., information of LBCID, Chart ID, Priority, etc.), the name of the user who sent the payload (e.g., Marisol Lopez), the time that the payload was sent (e.g., 2016-02-21, 3:30 PM), and the flight route details (e.g., from the MCH Central Lab station to the MCH North station).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Bos et al. with Raptopoulos et al. by comprising the teaching of Raptopoulos et al. into the system of Tang and Bos et al..  The motivation to combine these arts is to provide a flight route and priority information from Raptopoulos et al. reference into Tang and Bos et al. reference so the system can delivery service in the timely manner according to the priority information.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20160340006 in view of Djiofack US 20190164019.
Regarding claim 18, Tang teaches A computer-implemented method for rescue support, comprising: obtaining detection data representative of distress signals that are transmitted subsequent to a large-scale emergency situation by transponder devices worn or carried by individuals in a geographic region and received by unmanned aerial vehicles in a fleet of unmanned aerial vehicles deployed within the geographic region, the detection data comprising a location of a respective transponder device among the transponder devices and a health status of a respective individual among the individuals (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0116]-[0018]; [0127]-[0129]; figures 1-5 and 9;  One or more drones are flown over the beach or the water area where the swimmers are. Each drone is responsible for a relatively fixed area of the water surface to monitor. Each drone is either stationary in midair or in circular motion. The camera on a drone takes real time videos or pictures of the water surface below. The microphone picks up acoustic signals. In one embodiment, the swimmer has a portable emergency notification device. The notification device has a wireless transmitter for sending wireless signals to notify the UAV. In some embodiments, the wireless signals comprise GPS geo-coordinate information for identifying the location of the swimmer. The UAV's onboard communication sensor is able to pick up the signals containing GPS information from the notification device directly or indirectly (par. 23). FIG. 4 depicts the flowchart of monitoring and rescuing when a swimmer wears the portable emergency notification device. When a SID feels in distress, he would press a button on his wearable emergency notification device, which sends wireless signals either to a drone, or to a command center, or both. After the emergency signal is received in 402, the drone got the notification with the geo-coordinates of the SID's location. The drone is equipped with its own GPS receiver as shown in 105 in FIG. 1. It compares the relative bearing between its own location and the SID's location and deduces the route getting there in step 404. Once the drone is above the SID, it releases the floatation device for rescuing the SID in step 406 (par. 116). In addition, sensors that measure the wearer's biometric information could be used. Information such as the user's heart rate, blood oxygen level, breathing pattern, and other vital signs could be used for determining whether the user is under stress. Using these types of patterns and user's physical vital sign information, the CPU 916 is able to determine whether or not the wearer is in drowning danger. If the CPU 916 determines that the wearer is in drowning danger, a ‘SOS’ notification and GPS information would be sent via the communication module 920 (par. 129).).
Tang does not explicitly teach and generate, based on the location and health status of the respective individual, a prioritization chart for the geographic region, the prioritization chart being indicative of one or more sub-regions to be prioritized for a rescue operation.
Djiofack teaches and generate, based on the location and health status of the respective individual, a prioritization chart for the geographic region, the prioritization chart being indicative of one or more sub-regions to be prioritized for a rescue operation (Djiofack US 20190164019 paragraph [0004]-[0016]; [0044]-[0045]; figures 1-6; The subject matter of the present disclosure is related to systems and techniques for gathering information on the health of one or more individuals trapped in an accident to provide actionable information to a first responder system. The techniques may use ultrasound, camera images, GPS locational data, and machine learning algorithms to provide the actionable information to the first responder system….. In response to detecting injuries of the individuals trapped in the accident, the systems may transmit a notification to a first responder system and other individuals that may know the injured individual indicating the individual is trapped and injured. The benefit of providing the indication of the injured individual is such that other individuals related to the injured individual can be aware of the status of the injured individual in the case of an emergency, such as a fire, earthquake, or flood, to name a few examples…….The one or more steps may include pinpointing the location of the injured individual at a facility that has toppled due to a natural disaster when finding the injured individual is next to impossible with the human eye alone, notifying one or more other individuals of the injured individual's status and location, and determining the injury of the injured individual in an efficient manner to provide the correct care (par. 4).  In some implementations, the techniques may utilize a set of sensors including a camera (or an array of cameras), a Global Positioning System (GPS) device, and an ultrasound transducer. Each of the sensors may be co-located and mounted on one unit, such as a plane or drone…….In some implementations, the backend is responsible for aggregating the various types of data into an aggregated map that incorporates all usable information provided by the camera, the GPS device, and the ultrasound transducer. The backend may provide the aggregated map to a first responder system such that the first responder system can identify and prioritize providing actionable rescue teams for the identified individuals (par. 6).  According to the cited passages and figures, the system above clearly can pinpoint the location at a facility and examiner interpreted that location can be treat at sub-region at the facility region.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Djiofack by comprising the teaching of Djiofack into the system of Tang.  The motivation to combine these arts is to detect the injury individual among another individual in the location of the facility from Djiofack reference into Tang. reference so the rescue teams can easily provide priority to the injury individual for prevent further severe damage.
Regarding claim 19, the combination of Tang and Djiofack disclose the method of claim 18, wherein said obtaining the detection data comprises: determining the health status of the respective individual as a function of physiological data included in the distress signals (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0116]-[0018]; [0127]-[0129]; figures 1-5 and 9; In addition, sensors that measure the wearer's biometric information could be used. Information such as the user's heart rate, blood oxygen level, breathing pattern, and other vital signs could be used for determining whether the user is under stress. Using these types of patterns and user's physical vital sign information, the CPU 916 is able to determine whether or not the wearer is in drowning danger. If the CPU 916 determines that the wearer is in drowning danger, a ‘SOS’ notification and GPS information would be sent via the communication module 920 (par. 129). According to the cited passages and figures, heart rate, blood oxygen level, breathing pattern and other vital signs mention above can be treat as physiological data for determine the health status of a person.).  
Regarding claim 20, Tang teaches A method for rescue support, comprising: distributing transponder devices to individuals in a geographic region; causing the transponder devices to be activated; controlling a fleet of unmanned aerial vehicles operable within the geographic region to receive distress signals transmitted by the transponder devices subsequent to a large-scale emergency situation in the geographic region, and operating a computer system to: process the distress signals to obtain detection data for the individuals, the detection data comprising a location of a respective transponder device among the transponder devices and a health status of a respective individual among the individuals (Tang US 20160340006 abstract; paragraph [0022]-[0024]; [0116]-[0018]; [0127]-[0129]; figures 1-5 and 9;  One or more drones are flown over the beach or the water area where the swimmers are. Each drone is responsible for a relatively fixed area of the water surface to monitor. Each drone is either stationary in midair or in circular motion. The camera on a drone takes real time videos or pictures of the water surface below. The microphone picks up acoustic signals. In one embodiment, the swimmer has a portable emergency notification device. The notification device has a wireless transmitter for sending wireless signals to notify the UAV. In some embodiments, the wireless signals comprise GPS geo-coordinate information for identifying the location of the swimmer. The UAV's onboard communication sensor is able to pick up the signals containing GPS information from the notification device directly or indirectly (par. 23). FIG. 4 depicts the flowchart of monitoring and rescuing when a swimmer wears the portable emergency notification device. When a SID feels in distress, he would press a button on his wearable emergency notification device, which sends wireless signals either to a drone, or to a command center, or both. After the emergency signal is received in 402, the drone got the notification with the geo-coordinates of the SID's location. The drone is equipped with its own GPS receiver as shown in 105 in FIG. 1. It compares the relative bearing between its own location and the SID's location and deduces the route getting there in step 404. Once the drone is above the SID, it releases the floatation device for rescuing the SID in step 406 (par. 116). In addition, sensors that measure the wearer's biometric information could be used. Information such as the user's heart rate, blood oxygen level, breathing pattern, and other vital signs could be used for determining whether the user is under stress. Using these types of patterns and user's physical vital sign information, the CPU 916 is able to determine whether or not the wearer is in drowning danger. If the CPU 916 determines that the wearer is in drowning danger, a ‘SOS’ notification and GPS information would be sent via the communication module 920 (par. 129).).
Tang does not explicitly teach and generate, based on the location and health status of the respective individual, a prioritization chart for the geographic region, the prioritization chart being indicative of one or more sub-regions to be prioritized for a rescue operation.
Djiofack teaches and generate, based on the location and health status of the respective individual, a prioritization chart for the geographic region, the prioritization chart being indicative of one or more sub-regions to be prioritized for a rescue operation (Djiofack US 20190164019 paragraph [0004]-[0016]; [0044]-[0045]; figures 1-6; The subject matter of the present disclosure is related to systems and techniques for gathering information on the health of one or more individuals trapped in an accident to provide actionable information to a first responder system. The techniques may use ultrasound, camera images, GPS locational data, and machine learning algorithms to provide the actionable information to the first responder system….. In response to detecting injuries of the individuals trapped in the accident, the systems may transmit a notification to a first responder system and other individuals that may know the injured individual indicating the individual is trapped and injured. The benefit of providing the indication of the injured individual is such that other individuals related to the injured individual can be aware of the status of the injured individual in the case of an emergency, such as a fire, earthquake, or flood, to name a few examples…….The one or more steps may include pinpointing the location of the injured individual at a facility that has toppled due to a natural disaster when finding the injured individual is next to impossible with the human eye alone, notifying one or more other individuals of the injured individual's status and location, and determining the injury of the injured individual in an efficient manner to provide the correct care (par. 4).  In some implementations, the techniques may utilize a set of sensors including a camera (or an array of cameras), a Global Positioning System (GPS) device, and an ultrasound transducer. Each of the sensors may be co-located and mounted on one unit, such as a plane or drone…….In some implementations, the backend is responsible for aggregating the various types of data into an aggregated map that incorporates all usable information provided by the camera, the GPS device, and the ultrasound transducer. The backend may provide the aggregated map to a first responder system such that the first responder system can identify and prioritize providing actionable rescue teams for the identified individuals (par. 6).  According to the cited passages and figures, the system above clearly can pinpoint the location at a facility and examiner interpreted that location can be treat at sub-region at the facility region.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Tang and Djiofack by comprising the teaching of Djiofack into the method of Tang.  The motivation to combine these arts is to detect the injury individual among another individual in the location of the facility from Djiofack reference into Tang. reference so the rescue teams can easily provide priority to the injury individual for prevent further severe damage.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 14 "The system of claim 13, wherein the computer system is further configured to, based on the infrastructure status, perform one or more of: determine an estimated time of arrival to the one or more sub-regions for one or more rescue teams located at a respective current location in relation to the geographic region, and include the estimated time of arrival in the prioritization chart; select one or more candidate rescue teams among a set of available rescue teams, and indicate the one or more candidate rescue teams in the prioritization chart; select a mode of transport among a set of available modes of transport for at least one rescue team, and indicate the mode of transport in the prioritization chart; or determine a transportation route for a rescue team to the one or more sub-regions, and indicate the transportation route in the prioritization chart.".
Prior arts of record fail to disclose “The system of claim 13, wherein the computer system is further configured to, based on the infrastructure status, perform one or more of: determine an estimated time of arrival to the one or more sub-regions for one or more rescue teams located at a respective current location in relation to the geographic region, and include the estimated time of arrival in the prioritization chart; select one or more candidate rescue teams among a set of available rescue teams, and indicate the one or more candidate rescue teams in the prioritization chart; select a mode of transport among a set of available modes of transport for at least one rescue team, and indicate the mode of transport in the prioritization chart; or determine a transportation route for a rescue team to the one or more sub-regions, and indicate the transportation route in the prioritization chart. ”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683